IN THE SUPREME COURT OF NORTH CAROLINA

                                  No. 350PA16

                             Filed 26 October 2018

TD BANK, N.A.
             v.
EAGLES CREST AT SHARP TOP, LLC, JOHN W. HOLDSWORTH, and JOHN H.
SEATS



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous,

unpublished decision of the Court of Appeals, ___ N.C. App. ___, 791 S.E.2d 651

(2016), dismissing defendants’ appeal from an order of summary judgment entered

on 11 July 2014 and affirming an order denying reconsideration entered on 5

December 2014 by Judge Gary M. Gavenus in Superior Court, Yancey County. Heard

in the Supreme Court on 7 November 2017.


      Ward and Smith, P.A., by Norman J. Leonard and Lance P. Martin, for
      plaintiff-appellee.

      David R. Payne, P.A., by David R. Payne and Brian W. Sharpe, for defendant-
      appellants.


      PER CURIAM.


      DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.